Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kendall Cohen appeals the district court’s order denying his Fed.R.Civ.P. 60(b)(1) motion to reconsider its order adopting the magistrate judge’s recommendation to grant Defendants summary judgment on Cohen’s 42 U.S.C. § 1983 (2006) claims against them. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Cohen v. Cannon, No. 2:08-cv-03327-HMH (D.S.C. Aug. 26, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.